Citation Nr: 1132496	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  06-31 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial higher disability evaluation for posttraumatic stress disorder (PTSD), rated 50 percent disabling, from May 12, 2004, to February 1, 2007.  

2.  Entitlement to a total disability evaluation, based on individual unemployability, due to service connected disabilities (TDIU), from May 12, 2004, to February 1, 2007.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2000 to May 2004, including combat service in Iraq, and his decorations include the Global War on Terrorism Expeditionary Medal and the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2004 rating decision of a Department of Veterans Affairs (VA) San Juan, Puerto Rico, Regional Office (RO), that granted service connection for PTSD and assigned an initial 10 percent rating, effective May 12, 2004, the day following the Veteran's separation from service.  

In March 2009, the Board granted a 50 percent disability evaluation for PTSD, from May 12, 2004, to February 1, 2007, and denied a disability evaluation in excess of 10 percent, on and after February 2, 2007.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which in a December 2010 memorandum decision, vacated the Board's March 2009 decision insofar as the Board denied entitlement to a disability evaluation in excess of 50 percent, from May 12, 2004, to February 1, 2007, and remanded the matter for compliance with the terms of the Court decision.  In the December 2010 decision, the Court also directed that the Board address the Veteran's assertion of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) in light of Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).  As such, the Board has identified the issues on appeal as stated on the first page of this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The evidence of record suggests that there are relevant records that have not been associated with the claims folder.  A December 2005 VA treatment record documents the Veteran's initial psychiatric treatment, in San Juan, Puerto Rico, and indicates that he recently relocated from Kentucky.  A February 2007 VA examiner notes a review of relevant VA treatment records generated in Kentucky.  While not definitive, these factors suggest that the Veteran likely received relevant VA treatment at a VA Medical Center in the state of Kentucky, from May 2004 to December 2005; however, no such records have been associated with the claims folder.  Under the law, VA must obtain these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  For this reason, the Board has no discretion and must remand the claims.

The Board also finds that a retrospective medical opinion addressing the nature, extent and severity of the Veteran's psychiatric condition from May 2004 to February 2007, is necessary to adjudicate the appeal.  See Chotta v. Peake, 22 Vet. App. 80 (2008).  Significantly, the February 2007 VA examination report provides clear assessment of the Veteran's disability picture, to include employability, but did not provide the opinion with the benefit of likely outstanding VA treatment records, dated from May 2004 to December 2005.  Therefore, the Board is without discretion and must remand the present matters as to obtain additional information related to the nature, extent and severity of the Veteran's psychiatric condition, from May 2004 to February 2007. See Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period). 

In light of Rice and Board's remand of the higher initial disability evaluation claim, the TDIU issue must be remanded because the claims are inextricably intertwined and must be considered together.  Thus, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).

Accordingly, the case is REMANDED for the following action:

1.  The RO should notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed his psychiatric symptomatology, from May 2004 to February 2007.  He should be provided an appropriate amount of time to submit this lay evidence.  

2.  The RO should provide the Veteran with appropriate notice of the evidence and information needed to establish entitlement to a total disability rating based on individual unemployability (TDIU), and VA's and the Veteran's responsibilities to provide evidence and information in support of a TDIU claim, which has been raised by the record.  The Veteran should be provided an appropriate amount of time to respond to this notification.  This notification should be associated with the claims folder.

3.  The RO must obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's psychiatric condition, from May 2004 to February 2007, at the VA Medical Centers in (I) the state of Kentucky and (II) the Commonwealth of Puerto Rico.  Any negative response should be in writing, and associated with the claims folder.

4.  After the above development has been completed, the claims file should be returned to the VA examiner who conducted the February 2007 VA examination, or if the examiner is no longer available, a suitable replacement, for an addendum opinion regarding the severity of the Veteran's posttraumatic stress disorder (PTSD), from May 12, 2004, to February 1, 2007.  The Veteran need not be re-examined unless an examination is deemed necessary.  If an examination is deemed necessary, all indicated testing should be accomplished.  The claims files should be made available to and reviewed by the examiner, with such review noted in the examination report.

The examiner should discuss the Veteran's documented psychiatric history, May 12, 2004, to February 1, 2007. For the aforementioned period, the examiner should report all pertinent symptoms and findings, estimate the Veteran's Global Assessment of Functioning (GAF) Scale score(s) and comment on his the level of social and occupational related to his psychiatric disability.  

The examiner should also indicate whether, and the extent to which, from May 12, 2004, to February 1, 2007, the Veteran's psychiatric disability either impaired his ability to work, to include whether it rendered him incapable of doing so.  

The provided examination report should reflect consideration of both the medical and lay evidence of record regarding the severity of the Veteran's psychiatric symptomatology during this time period, to specifically include a March 2004 Medical Evaluation Board examination report.  The examiner should set forth a complete rationale for all findings and conclusions in a legible report. 

5.  Then readjudicate the Veteran's claims, to include whether at TDIU is warranted.  In adjudicating the Veteran's claims, the RO must consider whether referral to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 4.16(b) (2010), is warranted.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


